CHILTON, C. J. —
It is perfectly clear that the law arising upon the agreed state of facts is adverse to a recovery on the part of the plaintiff; for, conceding the contract to be valid, he seeks indemnity on account of a payment which the law did not compel him to make, but which we must, under the facts agreed, intend he voluntarily submitted to make. True, a judgment was rendered against him, for services in the Supreme Court; but if it be true that these services were rendered by an attorney not employed by him or some one for him, he had a successful defence. If he failed to make such defence, and submitted to pay, he cannot resort to his contract of indemnity. This contract extends only to such liabilities as the law would recognize and enforce, and not to such as originated in the caprice or negligence of the plaintiff. If, having a good defence, he failed to make it, he cannot charge the defendant with the consequence of his neglect. He alone must bear it.
Judgment affirmed.